United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lancaster, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-248
Issued: June 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 6, 2006 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ decision dated October 27, 2006. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this pay rate decision.
ISSUE
The issue is whether the Office properly determined that appellant was not entitled to
augmented compensation based on claiming her husband, from whom she is separated, as a
dependent under section 8110 of the Federal Employees’ Compensation Act.
FACTUAL HISTORY
Appellant, a 61-year-old mail clerk, injured her left arm and shoulder while casing mail
on September 25, 2002. The Office accepted the claim for bicipital tendinitis of the left shoulder
and commenced paying her compensation for total disability as of December 2002 at the rate of
66 2/3 percent of her applicable pay rate. In an Office worksheet dated February 21, 2004, a
handwritten annotation indicated that deductions for health benefits for appellant and her family

were included in her monthly compensation checks. An August 10, 2004 medical report
indicated that appellant lived with her family and was not married.
While receiving compensation, appellant completed several annual affidavits of earnings
and employment (Form CA-1032). The most recent of these forms was sent by the Office to
appellant on December 5, 2005. It contained the following statements:
“A claimant who has no eligible dependents is paid compensation at 66 2/3
percent of the applicable pay rate. A claimant who has one or more eligible
dependents is paid compensation at 75 percent of the applicable pay rate. You
must answer the questions below to ensure your compensation is paid at the
correct rate.
“You may claim compensation for a dependent if you have a ... husband or wife
who lives with you.
“You may also claim compensation for a husband, wife or dependent who does
not live with you if a [c]ourt has ordered you to pay support to that person.
Finally, you may claim compensation for (a) a husband or wife ... even if that
person does not live with you, as long as you make regular direct payments for his
or her support.”
The form asked whether appellant was claiming compensation on account of any
dependents, whether she was married and whether she made regular direct payment for her
husband’s support. Appellant did not complete and submit this questionnaire to the Office.
By letter to the Office dated October 18, 2006, appellant’s attorney asserted that appellant
was entitled to the augmented 75 percent compensation rate because, although separated from
her husband, he was still covered by her health insurance. The attorney stated that “this was a
regular expense that cost her a significant percentage of her periodic compensation payment.
Appellant did not contribute in any other way to her husband’s support.”
By decision dated October 27, 2006, the Office informed appellant’s attorney that
appellant was being properly compensated at the 66 2/3 percent rate. It stated:
“For the purpose of compensation, a dependent is defined as ‘a wife or a husband
residing with the employee or receiving regular support payments him or her,
either court ordered or otherwise.’ As she is separated from her husband she is
not entitled to receive compensation at the [75 percent] rate unless she is able to
establish that she is paying him support payments. That [appellant’s] husband
remains on her health benefits is immaterial. This is evidenced by [the Act’s]
allowance of former spouses to remain on an employee’s health benefits for up to
36 months after dependency has clearly passed.”

2

LEGAL PRECEDENT
The basic rate of compensation under the Act1 is 66 2/3 percent of the injured employee’s
monthly pay.2 When the employee has one or more dependents as defined by the Act, she is
entitled to have her compensation augmented at eight and one-third percent.3
Under the Act, a husband may be a dependent if: “(A) he is a member of the same
household as the employee; or (B) he is receiving regular contributions from the employee for
his support; or (C) the employee has been ordered by a court to contribute to his support.”4 The
record is clear that appellant’s husband was not a member of the same household and that she
was not ordered by a court to contribute to his support. Therefore, the issue is whether appellant
was providing regular contributions to her husband’s support, thus qualifying him as a
dependent.
ANALYSIS
The Board has held that the test for determining dependency under the Act is whether the
person claimed as a dependent “looked to and relied, in whole or in part, upon the contributions
of the employee as a means of maintaining or helping to maintain a customary standard of
living.”5 In the case of Sam R. Ekovich,6 the Board considered the situation in which an
employee made regular contributions for health insurance that covered both the employee and
the spouse. The Board found that the spouse was not a dependent, based on the facts that the
employee had never told his spouse that he had maintained health insurance coverage and that
the spouse had purchased her own coverage. Therefore, the Board reasoned that the spouse
could not have looked to and relied upon the employee’s regular contribution that paid for health
insurance. Therefore, contrary to the Office’s finding that health insurance coverage is an
immaterial fact in determining dependency, the Board has previously found that it can in fact
establish dependency for an estranged spouse.
The record reflects that appellant paid health insurance premiums for a plan that covered
both her and her family, including her estranged spouse, since December 2002. On appeal
appellant alleges that her estranged spouse did rely on this health insurance coverage. This case
requires further factual development because there is little evidence in the record about the
financial situation of appellant’s husband. Additional relevant factual information would include
the husband’s current employment (if any), the amount of his income and monthly expenses
1

5 U.S.C. §§ 8101-8193.

2

5 U.S.C. § 8105(a).

3

5 U.S.C. § 8110(b)(1).

4

5 U.S.C. § 8110(a)(2).

5

Helyn E. Girmann, 11 ECAB 557, 559 (1960); see also Santos Bonilla Orsini, 35 ECAB 1121, 1122 (1984)
(finding that appellant failed to establish that the employee’s contributions provided a “means of maintaining or
helping to maintain a customary standard of living”).
6

37 ECAB 113.

3

(including medical expenses), and any opportunity he had to purchase health insurance on his
own. Such information is necessary for the Office to determine whether the husband relied on
the health insurance provided by appellant to a degree sufficient to establish him as a dependent
in this case.7
Accordingly, the case will be remanded to the Office to secure additional relevant
information. After such further development as it deems necessary, the Office should issue a
de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision. The October 27, 2006
decision of the Office is set aside and the case is remanded for further action consistent with this
decision.
ORDER
IT IS HEREBY ORDERED THAT the October 27, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further adjudication in
compliance with this decision of the Board.
Issued: June 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

See Barbara J. Haskell, Docket No. 00-1087 (issued July 10, 2002).

4

